DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1 in the reply filed on 7/18/22 is acknowledged. Claims 8-13, 15-16 and 18-20 are withdrawn from consideration as being directed to non-elected inventions/species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states: “d) the movement of the at least one drive piston, by way of at least one
mechanical connection means, is able to be transmitted to at least one compression piston which is disposed so as to be movable in the at least one compression cylinder”.
It is unclear if the at least one drive piston refers to each of the at least one drive pistons, or not. Therefore, the claim is indefinite.
Claim 7 states “wherein a seal is provided between the at least one compression cylinder and the at least and the at least one compression piston and/or the at least one mechanical connection means”. It is unclear if applicant is claiming a single seal that is between the cylinder and both the piston and the mechanical connections means, or not. It is also unclear if applicant is claiming a single seal that somehow seals all the at least one pistons and the at least one cylinders and the at least one mechanical means. The manner in which the claim is written makes the intended scope of the claim unclear and completely indefinite.
Dependent claims are rejected based on heir dependency to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingersoll US 20120096845 in view of Kounoso US 20180080413.
 	In Fig 2, Ingersoll discloses:
 	1. (Currently Amended) A compressor device for compressing a gas in at least one compression chamber in at least one compression cylinder 212, wherein a) in each of at least two drive cylinders (272, 274) at least one drive piston is disposed (see hydraulic cylinder pistons in annotated Fig 2) wherein, said at least one drive piston dividing each of the at least two drive cylinders into at least one first and second drive chambers (chambers inside hydraulic cylinders 272, 274 on each side of the hydraulic cylinder pistons in annotated Fig 2 herein); and b) wherein the at least one first and second drive chambers by way of a hydraulic fluid, are configured to be periodically impinged with a fluid pressure in order for the respective drive piston to be moved (see 270 and 271 which supply hydraulic fluid to drive 272, 274 as in 0031); and c) each of the remaining drive chambers in the at least two drive cylinders which by way of a connection piece, are connected in a non-positive locking manner by a fluid (As best understood, see 0044 where the hydraulic cylinders operate out of phase and see 0038 wherein 270 is fluidically coupled to each of 272 and 274, wherein fluid discharged from one chamber of 272 must enter the diagonally opposite chamber of 274, and vice versa. Thus, 270 reads on a connection piece that connects the fluid lines to connect 272, 274 in a non-positive locking manner by a fluid.); the movement of the at least one drive piston, by way of at least one mechanical connection means (see piston rods in annotated Fig 2 herein), is able to be transmitted to at least one compression piston (2220, 240) which is disposed so as to be movable in the at least one compression cylinder, said compression piston movably delimiting the at least one compression chamber (212, 232) in the at least one compression cylinder on one side such that movements of the at least one drive piston are able to be converted to a volumetric variation of the at least one compression chamber (see Fig 2),4WK9006.DOCx Page 3 Application No. Not Yet AssignedPaper Dated October 15, 2020In Reply to USPTO Correspondence of N/A e) wherein the at least one compression cylinders in spatial terms, is disposed so as to be separated from the at least two drive cylinders by a spacing (see Fig 2). 
  	Ingersoll does not disclose characterized in that at least one connection chamber which is filled with a functional gas and is disposed between the at least one compression cylinder and the at least two drive cylinders.  
 	Kounoso discloses at least one connection chamber (48 inside 40) which is filled with a functional gas and is disposed between a compression cylinder 50 and a drive cylinder 30.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a connection chamber filled with a functional gas as taught by Kounoso in the system of Ingersoll between the hydraulic cylinders and the compression cylinders to gain the benefit of reducing heat transfer between the hydraulic cylinder and the compression cylinder as taught by Kounoso in 0105. 



 	 

    PNG
    media_image1.png
    600
    774
    media_image1.png
    Greyscale

 	Ingersoll as modified above discloses:
 	2. (Currently Amended) The compressor device as claimed in claim 1, wherein the at least one compression cylinder does not share any common wall with the at least two drive cylinders (see Fig 2 of Ingersoll).  
 	3. (Currently Amended) The compressor device as claimed in one of claim 1, wherein the spacing is at least the size of a maximum distance travelled by one of the at least one drive pistons in the assigned drive cylinder (see Kounoso wherein the chamber 48 is long enough to allow a complete stroke such that coupling can move back and forth in 40 during the full  stroke).  
 	4. (Currently Amended) The compressor device as claimed in claim 1, wherein the at least one connection chamber is configured to be filled with the functional gas for purging the at least one connection chamber (the chamber 48 of Kounoso is configured to [capable of] being purged with a functional gas), for detecting leaks in the at least one connection chamber , and/or for blocking the at least one connection chamber.  
 	Regarding claim 5, Ingersoll as modified above does not disclose wherein at least one measuring device is provided and wherein the at least one measuring device is configured to determine 4WK9006.DOCx Page 4Application No. Not Yet AssignedPaper Dated October 15, 2020In Reply to USPTO Correspondence of N/Aa position of the at least one drive piston, the at least one mechanical connection means, and/or the at least one compression piston.  
 	Kounoso discloses a measuring device 70 configured to determine 4WK9006.DOCx Page 4Application No. Not Yet AssignedPaper Dated October 15, 2020In Reply to USPTO Correspondence of N/Aa position of the at least one drive piston (see 0117-01118).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the measuring device of Kounoso in the system of Ingersoll as modified above to gain the benefit of determining the position of the piston as in 0117-0118 of Kounoso.
	6. (Currently Amended) The compressor device as claimed in claim 1, wherein the at least two drive cylinders are disposed below the at least one compression cylinder (see Fig 2 of Ingersoll).  
 	17. (New) The compressor device as claimed in claim 2, wherein the spacing is at least the size  of a maximum distance travelled by one of the at least one drive pistons in the assigned drive cylinder (see Kounoso wherein the chamber 48 is long enough to allow a complete stroke such that coupling can move back and forth in 40 during the full  stroke). 4WK9006.DOCx Page 7 Application No. Not Yet Assigned Paper Dated October 15, 2020 In Reply to USPTO Correspondence of N/A 

 	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingersoll US 20120096845 in view of Kounoso US 20180080413 in further view of Zurcher US 3653303.
 	Regarding claim 7 and 14, Ingersoll does not disclose wherein a seal is provided between the at least one compression cylinder and the at least one compression piston and/or the at least one mechanical connection means, wherein the seal is a labyrinth seal.
 	In Fig 5, Zurcher discloses wherein a labyrinth seal 20 is provided between the at least one compression cylinder and the at least one compression piston (col 2 lines 53-56). 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a labyrinth seal as taught by Zurcher in the system of Ingersoll as modified above to gain the benefit of using a known seal for sealing the interface between the piston and the cylinder.

17. (New) The compressor device as claimed in claim 2, wherein the spacing is at least the size of a maximum distance travelled by one of the at least one drive pistons in the assigned drive cylinder. 4WK9006.DOCx Page 7 Application No. Not Yet Assigned Paper Dated October 15, 2020 In Reply to USPTO Correspondence of N/A 


Claim(s) 1-6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dring US 4710104 in view of Kounoso US 20180080413 in further view of Hoffarth US 20100172771.
 	Dring discloses:
 	1. (Currently Amended) A compressor device for compressing a gas (This is an intended use of the apparatus, not a structural limitation. The pump of Dring is capable of being used to compress gas and therefore meets the limitations of an apparatus claim.) in at least one compression chamber in at least one compression cylinder 16, wherein a) in each of at least two drive cylinders (40) at least one drive piston is disposed (42) wherein, said at least one drive piston dividing each of the at least two drive cylinders into at least one first and second drive chambers (chambers inside hydraulic cylinders 40 on each side of the hydraulic cylinder pistons 42); and b) wherein the at least one first and second drive chambers by way of a hydraulic fluid, are configured to be periodically impinged with a fluid pressure in order for the respective drive piston to be moved (see 46, 48 and 52 which allow fluid pressure to drive the pistons 42); and c) each of the remaining drive chambers in the at least two drive cylinders which by way of a connection piece, are connected in a non-positive locking manner by a fluid (as best understood, see 56); the movement of the at least one drive piston, by way of at least one mechanical connection means (see 44), is able to be transmitted to at least one compression piston (18) which is disposed so as to be movable in the at least one compression cylinder, said compression piston movably delimiting the at least one compression chamber (on either side of 18) in the at least one compression cylinder on one side such that movements of the at least one drive piston are able to be converted to a volumetric variation of the at least one compression chamber (see Fig 1),4WK9006.DOCx Page 3 Application No. Not Yet AssignedPaper Dated October 15, 2020In Reply to USPTO Correspondence of N/A e) wherein the at least one compression cylinders in spatial terms, is disposed so as to be separated from the at least two drive cylinders by a spacing (see Fig 1). 
  	Dring does not disclose characterized in that at least one connection chamber which is filled with a functional gas and is disposed between the at least one compression cylinder and the at least two drive cylinders.  
 	Kounoso discloses at least one connection chamber (48 inside 40) which is filled with a functional gas and is disposed between a compression cylinder 50 and a drive cylinder 30. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a connection chamber filled with a functional gas as taught by Kounoso in the system of Ingersoll between the hydraulic cylinders and the compression cylinders to gain the benefit of reducing heat transfer between the hydraulic cylinder and the compression cylinder as taught by Kounoso in 0105. 
 	If for some reason Dring was not found to meet the limitations of a compressor, Hoffarth discloses a multiphase pump. In 0016, Hoffarth discloses “Multiphase pump 10 may be used to pump liquids, gases, or combinations thereof. When gases are pumped, multiphase pump 10 may act as a hydraulic compressor.”
 	 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the pump of Dring as modified above as a multiphase pump as taught by Hoffarth to gain the benefit of allowing the pump to be used to pump liquids, gases, or combinations thereof as taught by Hoffarth in 0016.

 	Dring as modified above discloses:
 	2. (Currently Amended) The compressor device as claimed in claim 1, wherein the at least one compression cylinder does not share any common wall with the at least two drive cylinders (see Fig 1 of Dring).  
	3. (Currently Amended) The compressor device as claimed in one of claim 1, wherein the spacing is at least the size of a maximum distance travelled by one of the at least one drive pistons in the assigned drive cylinder (see Kounoso wherein the chamber 48 is long enough to allow a complete stroke such that coupling can move back and forth in 40 during the full  stroke).  
 	4. (Currently Amended) The compressor device as claimed in claim 1, wherein the at least one connection chamber is configured to be filled with the functional gas for purging the at least one connection chamber (the chamber 48 of Kounoso is configured to [capable of] being purged with a functional gas), for detecting leaks in the at least one connection chamber , and/or for blocking the at least one connection chamber.  
 	Regarding claim 5, Dring as modified above does not disclose wherein at least one measuring device is provided and wherein the at least one measuring device is configured to determine 4WK9006.DOCx Page 4Application No. Not Yet AssignedPaper Dated October 15, 2020In Reply to USPTO Correspondence of N/Aa position of the at least one drive piston, the at least one mechanical connection means, and/or the at least one compression piston.  
 	Kounoso discloses a measuring device 70 configured to determine 4WK9006.DOCx Page 4Application No. Not Yet AssignedPaper Dated October 15, 2020In Reply to USPTO Correspondence of N/Aa position of the at least one drive piston (see 0117-01118).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the measuring device of Kounoso in the system of Dring as modified above to gain the benefit of determining the position of the piston as in 0117-0118 of Kounoso.

	6. (Currently Amended) The compressor device as claimed in claim 1, wherein the at least two drive cylinders are disposed below the at least one compression cylinder (see Fig 1 of Dring).  

 	17. (New) The compressor device as claimed in claim 2, wherein the spacing is at least the size  of a maximum distance travelled by one of the at least one drive pistons in the assigned drive cylinder (see Kounoso wherein the chamber 48 is long enough to allow a complete stroke such that coupling can move back and forth in 40 during the full  stroke). 4WK9006.DOCx Page 7 Application No. Not Yet Assigned Paper Dated October 15, 2020 In Reply to USPTO Correspondence of N/A 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dring US 4710104 in view of Kounoso US 20180080413 in further view of Hoffarth US 20100172771 in further view of Clement US 3904326.
 	Regarding claim 7 and 14, Dring does not disclose wherein a seal is provided between the at least one compression cylinder and the at least one compression piston and/or the at least one mechanical connection means, wherein the seal is a labyrinth seal.
 	Clement discloses wherein a labyrinth seal is provided between the at least one compression cylinder and the at least one compression piston (col 4 lines 35-50). 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a labyrinth seal as taught by Clement in the system of Dring as modified above to gain the benefit of using a seal “which is simple, but very effective, easy to fabricate, and further requires no O-ring”as taught by Clement in col 4 lines 44-46.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746